Judgment was entered in the Supreme Court, April 1st 1875,
Per Curiam.
The agreement of the 23d of August 1867, between the township of Deerfield and The Warren & Eranldin Railroad Company, was not a mere substitution of W. W. Connelly and John Robinson as agents for the company to exercise its powers in making the road in question to supply the place of that occupied by the company. It was much more; it was an agreement by the township wholly to release the railroad company from all responsibility and liability for the construction and repair of this and all other roads made necessary by the obstructions, or occupancy, or injury caused by the building of the railroad, and to perform this duty on part of the township. Now, clearly this was a contract beyond the scope of the powers of the commissioners who made the agreement on behalf of the township. They could not release the railroad company from its'public duty and its liability to the public for neglect or non-performance of the duty. Nor could the township exercise the special powers of the company in the laying out of the new road, the payment of damages, and construction of the road. The whole contract was ultra vires, and compelled the township to assume a liability to the public which was specially imposed by law upon the railroad com*185pany. Had the road been duly laid out, and the contract been merely for the construction of the road, there might have been more plausibility in the claim of the present parties as against the township, for then a proper and reasonable performance of the work, and expenditures of the money upon it, would have been an equitable demand for compensation. But here the work was done upon a route not laid out by the railroad company under its responsibility to the public, or by any competent authority, and was done in substance and effect under a contract with one of the commissioners in his own right. This was in conflict with his duty as a commissioner. Then, when the road was afterwards laid out, it was in truth laid out to suit the expenditure of money already made. The duties of the commissioners in regard to the laying out of roads ought not to be thus made subject to their private interests. It is true the location was approved by the court, but this might really be done in ignorance of the fact that the location was designed to cover an expenditure already made by the commissioners. Upon the whole case we can discover no reasonable ground to admit the right of the commissioners to compensation. To do so would be to encourage a violation of duty, and subject the township to contracts and doings of the commissioners incompatible with its interests. The policy of the law is to secure a disinterested and faithful discharge of duty by public officers, which cannot be effected by laxity in the' requirements of the law, or by the administration of an imperfect and uncertain equity.
Judgment affirmed.